Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the Claims
Claims 15-21 are pending and the subject of this NON-FINAL Office Action. This is the first action on the merits.

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
A. “detection cycle time” vs. “step duration” 
The metes and bounds of “determining a first adjustment to the step such that the step duration is a multiple of the detection cycle time” are unclear.  Specifically, the claims require to “determining or providing or accessing a detection cycle time for each of the plurality of reactors”; and “receiving or accessing a protocol step of a protocol, the step associated with a step duration, the step comprising a time for detection.”  First, the “step duration” is unclear.  The claims fail to explain what step this duration measures.  Furthermore, this “step duration” is merely “associated with” a “step.”  “[T]he step” is confusing because it is not clear which “step” is referenced.  Claim 1 recites “a protocol step” and “detection steps.  This definition is critical to determining prior art for “determining a first adjustment to the step such that the step duration is a multiple of the detection cycle time.”  Thus, “step duration” is confusing, rendering the “determining” step unclear.
Second, the “detection cycle time” is unclear.  This phrase is never defined.  It is unclear if this is the entire time to cycle once (e.g. one PCR cycle), cycle a whole protocol (e.g. 35 PCR cycles), a subpart of a cycle (e.g. annealing portion of a PCR cycle), or some other time measure (e.g. detector head movement time between two wells, etc.).  This definition is critical to determining prior art for “determining a first adjustment to the step such that the step duration is a multiple of the detection cycle time.”  An “adjustment” (presumably time?) to yield a denaturing step duration that is a multiple of 35 PCR cycles (e.g. 1 hour) is different from ramping step that is a multiple of 1 PCR cycle step (e.g. extension).  For example, prior art teaches modifying PCR protocols to cause stopping periods, which reads on adjustments to the entire cycling time, which includes times for detection (WO 2011/009073 A1); or exposure time is automatically adjusted for keeping within optimum dynamic ranges of the CCD and processor (US 20070238161).  Yet, it is unclear if this is within the metes and bounds of the claims.
In sum, the Office would be required to speculate as to the “step” and “detection cycle time” to determine if prior art teaches or suggests “determining a first adjustment to the step such that the step duration is a multiple of the detection cycle time.”  

Prior Art
	The following prior art is also considered pertinent: WO 2011/009073 A1.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON A PRIEST/Primary Examiner, Art Unit 1637